Citation Nr: 0524606	
Decision Date: 09/09/05    Archive Date: 09/21/05

DOCKET NO.  04-06 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active military service from March 1941 to 
October 1945.  He died in August 2001.  The appellant is the 
veteran's son.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.


FINDINGS OF FACT

At the time of his death, the veteran was in receipt of 
service connected benefits for reactive depression, the 
residuals of a gunshot wound of the left shoulder, otitis 
media and bilateral deafness, and a total rating due to 
unemployability had been in effect since September 1974; he 
did not have pending any claims for VA benefits.


CONCLUSION OF LAW

Entitlement to accrued benefits is not warranted.  38 
U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. §§ 3.20(c), 3.57, 
3.1000 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

However, the pertinent facts in this case are not in dispute 
and the law is dispositive.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  Consequently, there is no additional 
evidence or information that could be obtained to 
substantiate the veteran's claim.  Accordingly, no further 
development is required to comply with the VCAA or the 
implementing regulations.

Factual Background

Review of the record reveals that, at the time of the 
veteran's death in August 2001, there were no claims for VA 
benefits pending.  The veteran had various service connected 
disabilities, and he had been in receipt of a total rating 
due to unemployability since 1974.  

In a September application for dependency and indemnity 
compensation, the appellant indicated that the veteran's 
spouse had died in July 2001.

In May 2002, the appellant indicated that the had paid the 
veteran's final expenses, to include his federal and state 
taxes.  He stated that he had used his own funds to pay such 
expenses.  The record reflects that in October 2001, the 
appellant was notified that VA had paid the funeral home the 
amount of $1050.00 for funeral expenses.  The veteran has 
indicated that he is seeking his father's disability payment 
for August 2001, the month of his death, and pointed out that 
payment of an accrued amount as reimbursement for payment of 
taxes was allowed.  

Service connection for the cause of the veteran's death was 
granted in June 2002.  Accrued benefits were denied.  The RO 
pointed out that there was no claim pending at the time of 
the veteran's death, nor were benefits due at that time.

In October 2004 the appellant indicated that he had been 
responsible for his father's outstanding bills, and that he 
had used his own money to pay state and federal taxes.  He 
noted that his sister had been established as a helpless 
child, and that he was the executor of his father's estate.  
He argued that accrued benefits could be used as 
reimbursement for payment of government obligations by the 
children of the deceased veteran.

Analysis

The appellant argues that he should be paid the veteran's 
benefits for the month of August 2001, the month of the 
veteran's death.  The applicable law directs that the 
effective date of discontinuance of compensation by reason of 
the death of the payee shall be the last day of the month 
before such death occurred.  38 U.S.C. § 5112(b)(2); 38 
C.F.R. § 3.500(g)(2004).  The only provision for payment of a 
benefit for the month of the veteran's death is found at 38 
C.F.R. § 3.20(c)(1).  That regulation indicates that where a 
veteran receiving compensation or pension dies after December 
31, 1996, the surviving spouse, if not entitled to dependency 
and indemnity compensation or death pension for the month of 
death, shall be entitled to a benefit for that month in an 
amount equal to the amount of compensation or pension the 
veteran would have received but for his or her death.  Id.  
However, as the appellant is not the veteran's surviving 
spouse, he is not entitled to an amount equal to the 
compensation benefits which would have been due to the 
veteran for August 2001, the month of the veteran's death, in 
the event that he had not died that month.  38 C.F.R. § 
3.20(c)(1).

The appellant also argues that he should be paid his father's 
benefits for the month of August 2001 on the theory that 
benefits were due and unpaid for that period.  Periodic 
monetary benefits under laws administered by the Secretary to 
which a veteran was entitled at death under existing ratings 
or decisions or those based on evidence in the file at date 
of death (referred to as accrued benefits) and due and unpaid 
for a period not to exceed two years shall, upon the death of 
such veteran, when he does not leave a surviving spouse, be 
paid to the veteran's children in equal shares.  38 U.S.C.A. 
§ 5121(a); 38 C.F.R. § 3.1000(a).  A "child" is as defined in 
38 C.F.R. § 3.57 and includes an unmarried child who became 
permanently incapable of self-support prior to attaining 18 
years of age as well as an unmarried child over the age of 18 
but not over 23 years of age who was pursuing a course of 
instruction within the meaning of 38 C.F.R. § 3.57 at the 
time of the veteran's death.  38 C.F.R. § 3.1000(d)(2); 38 
C.F.R. § 3.57(a).  

However, for a survivor to be entitled to accrued benefits, 
the veteran must have had a claim pending at the time of his 
death or have been entitled to benefits, accrued and unpaid, 
under an existing rating or decision.  Jones v. West, 136 
F.3d. 1296, 1299 (1998).  In this case, there was no claim 
pending at the time of the veteran's death, nor were there 
benefits payable under an existing decision. Therefore, 
entitlement to accrued benefits for the month of August 2001 
has not been established.

In Sabonis, supra, the Court of Appeals for Veterans Claims 
held that, where the law and not the evidence is dispositive, 
the claim should be denied, or the appeal to the Board 
terminated, because of absence of legal merit or the lack of 
entitlement under the law.  As the law is dispositive of this 
case, the benefit of the doubt rule is not for application.  
Consequently, the Board finds that, as a matter of law, the 
appellant is not entitled to payment of the veteran's for the 
month of August 2001.


ORDER

Entitlement to accrued benefits is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


